Title: To George Washington from Anne-César, chevalier de La Luzerne, 1 June 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Ce 1er Juin 1781
                        
                        Le Chevalier de la Luzerne présente ses respects à Son Excellence et la Supplie de lire
                            la gazette cì-jointe qui donne la nouvelle de l’arrivée du Comte de Grasse à la Martìnique et la nouvelle d’une actìon
                            dans laquelle nõtre flotte paroit avoir eu quelque avãntage. Il suplie Son Excellence après l’avoir lue de la faire passer
                            de sa part à M. du Rochambeau.

                    Le